Citation Nr: 0944818	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-24 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1977 to June 2004.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 decision by the 
RO which, in part, denied service connection for a 
respiratory disorder and a right shoulder disability.  In 
September 2007, a hearing was held at the RO before the 
undersigned member of the Board.  The Board, in part, 
remanded the appeal for additional development in December 
2008.  

By rating action in April 2009, the RO granted service 
connection for degenerative joint disease of the right 
shoulder and assigned a 10 percent evaluation, effective from 
July 1, 2004, the day following discharge from service.  
38 C.F.R. § 3.400(b)(2).  The Veteran and his representative 
were notified of this decision and did not express 
dissatisfaction with the rating assigned.  Accordingly, this 
issue is no longer in appellate status and will not be 
addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran is not shown to have a chronic respiratory 
disorder, including bronchitis or reactive airway disease at 
present which is related to service.  


CONCLUSION OF LAW

The Veteran does not have a respiratory disorder, including 
chronic bronchitis due to disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2004 that addressed 
all three notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The Veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  In 
addition, the Veteran received a rating decision in March 
2005.  This document discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the Veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the Veteran's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the Veteran is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the Veteran had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the Veteran, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the Veteran and had 
satisfied that duty prior to the final adjudication in a 
statement of the case issued in July 2006.  

Additional VCAA notice regarding the rating of the disability 
and the effective date of the award was sent in March 2006.  
Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006).  In 
this case, although the notice provided prior to an initial 
unfavorable decision did not address either the rating 
criteria or effective date provisions that are pertinent to 
the Veteran's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the Veteran's service 
treatment records and all VA and private medical records 
identified by him have been obtained and associated with the 
claims file.  The Veteran was examined by VA during the 
pendency of this appeal and testified at a hearing at the RO 
before the undersigned member of the Board.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examinations and associated opinions obtained in this 
case are adequate as they are predicated on a review of the 
claims folder and medical records contained therein; contains 
a description of the history of the disability at issue; 
documents and considers the Veteran's complaints and 
symptoms; and includes an opinion with supporting rationale 
and references to the record.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion concerning the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  



Factual Background & Analysis

The Veteran contends that he was exposed to jet fuels, jet 
exhaust, solvents and other hazardous materials and was 
treated for chronic respiratory problems, including 
bronchitis during service, and believes that service 
connection should be established for a chronic respiratory 
disorder.  

The Veteran's service treatment record showed that he was 
seen for recurring respiratory problems, including sinus 
congestion, upper respiratory infections (URI) and colds 
during service.  The service records also include a diagnosis 
of bronchitis on several occasions.  

When examined by VA in October 2004, the Veteran reported a 
history of bronchitis since 1977, manifested by post nasal 
drip and congestion, but no shortness of breath.  He reported 
that all chest x-ray studies were negative and that he was 
given antibiotics on numerous occasions.  He reported that he 
had good results with antihistamines and nasal sprays and 
said that he was told that he had bronchitis.  On 
examination, no pulmonary abnormalities were noted.  A chest 
x-ray study was negative and showed pulmonary vascularity was 
within normal limits and no evidence of active infiltrates.  

A private pulmonary function test (PFT) in April 2005 showed 
no obstruction or ventilatory restriction, and lung volumes 
and diffusion capacity were normal.  The examiner indicated 
that spirometry pulses were 82 and 84 before and after 
testing, and that breath sounds were clear before and after 
the test, though the Veteran had some coughing during the 
test.  The examiner opined that the PFT was compatible with 
reactive airway disease, and recommended clinical 
correlation.  

A private medical note, dated in February 2007, showed that 
the Veteran was seen for ear problems and cold symptoms in 
February 2007.  The assessment including URI, and the Veteran 
was given Nasonex.  

At the direction of the Board, the Veteran was afforded a VA 
pulmonary examination in January 2009.  The examiner 
indicated that the claims file was reviewed and included a 
detailed description of the Veteran's medical history.  The 
Veteran reported a history of chronic respiratory problems 
during service, including sinusitis, URIs, and bronchitis, 
but said that his pulmonary studies since his discharge from 
service were "leaning" toward reactive airway disease.  The 
Veteran reported frequent episodes of wheezing, dyspnea, and 
a non-productive cough.  On examination, there were no 
abnormal respiratory findings or any signs or symptoms 
associated with pulmonary restrictive airway disease.  A 
chest x-ray study showed no acute pathology and a PFT was 
essentially within normal limits.  

The examiner indicated that while spirometry testing was 
suboptimal, the most that could be said was that FEV1 and FVC 
were at least equal to the recorded values, which was within 
normal limits.  On bronchodilator response, there was no 
significant acute improvement to inhaled albuterol in FEV1 or 
FVC.  Maximum voluntary ventilation (MVV) was abnormally 
reduced, suggesting an additional neuromuscular disorder, 
central airways obstruction, or poor patient effort.  The 
inspiratory limb of the flow volume loop tracing was very 
effort-dependent, and DLCO was within normal limits.  The 
examiner concluded that despite suboptimal testing, the 
pulmonary function study was within normal limits.  

In this case, there is no competent medical evidence of 
record which shows, with any degree of medical certainty, 
that the Veteran has a chronic respiratory disorder at 
present which is related to service.  While it is evident 
that the Veteran's pulmonary symptoms began in service, all 
diagnostic and clinical tests to date, have failed to reveal 
a clear diagnosis or etiology.  

The Board considered the April 2005 private assessment in 
which the examiner indicated that pulmonary function studies 
were compatible with reactive airway disease.  However, given 
that the PFT was reported to have been within normal limits, 
and the fact that the physician did not offer any discussion 
or analysis for his opinion, the Board finds the opinion to 
be of little probative value.  

In contrast, the Board finds that the January 2009 VA 
pulmonary examination and the examiner's assessment of the 
Veteran's symptomatology was comprehensive and adequate.  The 
examiner's opinion was based on a longitudinal review of the 
entire record, including the post-service private medical 
reports, and included a discussion of all relevant facts.  
The examiner offered a rational and plausible explanation for 
concluding that the Veteran does not have a chronic 
respiratory disorder at present.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.)  

While the Veteran's contentions have been carefully and 
sympathetically considered, his assertion that he has a 
chronic respiratory disorder at present is outweighed by the 
absence of a confirmed diagnosis based on competent medical 
evidence.  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  While the Veteran 
was treated for recurring respiratory problems in service and 
subsequent thereto, the competent evidence of record does not 
demonstrate a current disability.  Inasmuch as there is no 
evidence of a chronic respiratory disorder at present, the 
record affords no basis to grant service connection.  
Brammer, 3 Vet. App. at 223 (1992).  Accordingly, the appeal 
is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 61, 55 (1991).  




ORDER

Service connection for a respiratory disorder, claimed as 
bronchitis is denied.  




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


